Citation Nr: 1033154	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  03-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, to include residuals of a neck lesion.

2.  Entitlement to service connection for a cardiac disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 22, 1961, to 
June 27, 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Atlanta, Georgia.  The Veteran testified before the undersigned 
Veterans Law Judge in October 2004; a transcript of that hearing 
is associated with the claims folder.

The Board denied the Veteran's claims of service connection for a 
skin disorder and a cardiac disorder in a February 2005 decision.  
The Veteran appealed the Board's February 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
January 2006 brief, the Veteran's attorney requested that the 
Court remand the Board's February 2005 decision for further 
development regarding the Veteran's missing service treatment 
records and a readjudication.  In a June 2007 order, the Court 
agreed that the Board failed to provide an adequate statement of 
reasons and bases for its determination regarding VA's compliance 
with its obligation to seek records from Lackland Air Force Base 
as well as its obligation to notify the Veteran of any findings 
regarding the futility of continuing to search for such records.  
The Court accordingly vacated the February 2005 Board decision 
and remanded the matter for readjudication.  The Court noted that 
it was not addressing any other arguments and issues raised by 
the appellant.

The Board subsequently remanded the issues on appeal for further 
evidentiary and procedural development in November 2007.  As 
discussed in more detail below, the Board finds that there was 
substantial compliance with its remand directives.  However, with 
respect to the issue of entitlement to service connection for a 
cardiac disorder, the record raises new reasons for remand.  As 
such, this issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent evidence does not establish that the Veteran has a 
chronic skin disorder, to include residuals of a neck lesion, 
that is related to military service.


CONCLUSION OF LAW

A chronic skin disorder, to include residuals of a neck lesion, 
was not incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that a letter sent to the 
Veteran in April 2008 satisfied VA's duty to notify requirements.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, 
this letter should have been provided to the Veteran prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice are, as in 
this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In the present case, the Veteran was provided ample 
opportunity to meaningfully participate in the adjudicatory 
process following the issuance of the April 2008 VCAA letter and 
the entire record was reviewed and the claim was readjudicated in 
a (supplemental) statement of the case dated in March 2010.  As 
such, there is no prejudice in the Board proceeding with the 
current appeal.  See id.; see also Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication).

Attempts to obtain the Veteran's service records during the 
pendency of this appeal were unsuccessful and the National 
Personnel Records Center (NPRC) notified the VA in November 2002 
that the Veteran's service records were likely destroyed in a 
July 1973 fire at the records facility.  Where a veteran's 
service records have been destroyed or lost, the Board is under a 
duty to advise the veteran to obtain other forms of evidence, 
such as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In the present case, a 
February 2003 letter notified the Veteran that attempts to locate 
his service records were unsuccessful.  It also informed him of 
the various types of alternative evidence that he might submit in 
support of his claims for service connection.  It therefore 
appears that the Veteran was provided additional notice 
appropriate to the situation.

In addition to notifying the Veteran of the need to submit 
alternative evidence in support of his claim, VA has a heightened 
obligation to assist a veteran in the development of his claim 
and to provide reasons or bases for any adverse decision rendered 
without fire-related records.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).  As 
discussed in more detail below, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  

The Veteran contends that he was hospitalized at the Wilford Hall 
Medical Center at Lackland Air Force Base (AFB) during his short 
period of active duty service for a lesion on his neck.  He also 
submitted lay evidence that he tried to reenlist following his 
initial discharge from service, but was rejected due to his neck 
disorder.  Using this information, the agency of original 
jurisdiction (AOJ) contacted a number of sources, including the 
NPRC, Wilford Hall Medical Center at Lackland AFB, and the United 
States Air Force Personnel Center, to conduct a search for any 
service treatment, personnel, or clinical records pertaining to 
the Veteran.  Unfortunately, all requests for information came 
back negative.  The March 2010 supplemental statement of the case 
that was sent to the Veteran detailed the various information 
requested and subsequent replies.  Unfortunately, further efforts 
to obtain alternative service information that might support the 
Veteran's claim were deemed futile. 

As for nonservice-related evidence, the Veteran identified Dr. 
J.E.S. and Surgical Associates of Warner Robins as sources of 
information relevant to his claimed skin disorder(s).  Treatment 
records from both of these providers are of record.  The Board 
acknowledges that the Veteran submitted information that he has 
received medical treatment at various VA facilities since 1999.  
Relevant to the issue decided herein, however, he expressly 
indicated that such treatment was for his other claimed disorder 
and not for a skin disorder.  As such, there is no prejudice to 
the Veteran in proceeding without these outstanding VA treatment 
records.  Similarly, the Veteran has not provided any indication 
that records associated with a Social Security disability claim 
contain information pertinent to his claimed skin disorder.  
Rather, the fact that the Veteran only mentioned his "heart 
condition" as the disabilit(ies) which prevents him from working 
on the VA Form 21-526 (Veteran's Application for Compensation 
and/or Pension) that accompanied the March 2001 Social Security 
Administration (SSA) award letter, tends to indicate that these 
outstanding federal records do not contain information regarding 
a skin disorder.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010) (holding that in close or uncertain cases, as long as a 
reasonable possibility exists that the SSA records are relevant 
to the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records).  

The Board acknowledges that a VA examination was not provided in 
conjunction with the Veteran's claim for service connection for a 
chronic skin disorder, to include residuals of a skin lesion.  
However, after review of the claims file, the Board finds that 
the evidence of record does not warrant an examination and/or 
opinion because there is sufficient competent medical evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  As 
discussed in more detail below, the Veteran's lay assertions that 
he has residuals from the surgical removal of a growth on his 
neck during service are not credible in light of the 
contemporaneous medical evidence of record.  Furthermore, the 
Veteran has not presented any competent evidence that he has been 
diagnosed with a chronic skin disorder or that any inclusion 
cysts and/or actinic keratoses removed during this appeal may be 
associated with an in-service event, injury, or disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA has a duty to 
provide a VA examination when the record lacks evidence to decide 
the veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease).  Thus, inasmuch 
as the record does not contain evidence sufficient to meet all 
the elements of McLendon, the VA is not required to provide him 
with a VA examination in conjunction with his claim.

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in November 2007 for 
the purpose of providing additional VCAA notice, searching for 
alternative service records, and obtaining private treatment 
records.  A provisional VA examination was also requested 
provided evidence was received showing treatment for a skin 
growth during service.  As discussed above, the Veteran was sent 
a letter which informed him of the necessary elements of his 
claim for service connection.  Additionally, the agency of 
original jurisdiction (AOJ) made reasonable efforts to obtain 
outstanding service records which might show treatment for a skin 
growth during service.  As previously noted, all private 
treatment records identified as relevant to the claim decided 
herein have been associated with the claims file.  Finally, as 
discussed above, no evidence was received which triggered VA's 
duty to provide an examination.  It therefore appears that there 
was substantial compliance with the November 2007 remand 
directives and the Board may continue with its determination.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran contends that he is entitled to service connection 
for a chronic skin disorder and/or residuals of a growth that was 
surgically removed from his neck during service.  He testified at 
an October 2004 Board hearing that he noticed a large growth 
developing on his neck during basic training which was surgically 
removed in service and that this surgery resulted in residual 
scarring and loss of motion in the neck.  He also indicated that 
he has developed similar, but less severe, lesions elsewhere on 
his body since service that have also been removed.  
Corroborative statements were submitted by the Veteran's mother 
and brother in which it was noted that he was discharged from 
service with drainage tubes in his neck.

VA law and regulations provide that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As discussed above, the VA has been unable to obtain any service 
treatment records which demonstrate that the Veteran was 
evaluated and treated for a neck growth during service.  
Nevertheless, as a lay person, the Veteran is competent to 
testify that he developed a growth on his neck during service; he 
is also competent to state that it was surgically removed and 
that he has experienced mobility problems ever since.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, 
competent to provide lay evidence that any current neck problems 
are etiologically related to the growth removed during service or 
that any current skin lesions constitute a chronic skin disorder 
that is related to the problems experienced during service.  Id.  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is nothing of record to suggest that the Veteran's account 
of in-service events is not credible.  However, as noted above, 
it is not sufficient to show an injury, event, or disease 
occurred during service.  Rather, there must be evidence of a 
current chronic disability resulting from such injury, event, or 
disease.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  And in the instant 
claim, the Board finds the Veteran's lay assertions regarding 
residual scarring and neck mobility issues lack credibility in 
light of the contemporaneous medical evidence of record discussed 
immediately below.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) 
(it is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  

The Veteran's post-service treatment records do show a number of 
complaints for neck and shoulder discomfort, but, relevant to the 
Board's determination, there is no mention of a longstanding 
history of discomfort.  Rather, the private and VA medical 
evidence of record demonstrates that the Veteran reported the 
neck discomfort began in approximately September 2001, and no 
earlier.  Moreover, it does not appear that the Veteran's neck 
problems are manifested by anything other than pain, which is not 
a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 
2001).  A private evaluation in October 2001 notes that the neck 
is supple and that the Veteran demonstrates full range of motion; 
no diagnosis is provided.  No further treatment for neck problems 
is evident in the record.  As for the Veteran's claimed residual 
scarring, there is no mention of any neck scarring in any of the 
Veteran's post-service treatment records, despite evidence that 
his neck has been evaluated on a number of occasions in the 
course of routine physicals and in the context of evaluating 
specific neck and skin complaints.  

The Board acknowledges that the absence of contemporaneous 
medical evidence cannot, by itself, be a basis for discrediting a 
Veteran's lay contentions.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).  However, in the present case, the Veteran has 
expressly provided a history that is inconsistent with the one 
presented in the contemporaneous medical evidence of record.  
Furthermore, the Board finds it significant that the Veteran has 
made no mention of the in-service neck growth and surgical 
removal when evaluated for neck complaints or skin diseases.  
Under these circumstances, the Board finds the Veteran's 
competent lay statements regarding residual scarring and neck 
mobility problems lack credibility, and the statements and 
clinical evidence present in the contemporaneous record are more 
probative as to the issue of whether the Veteran has any current 
residuals of an in-service neck growth.  See Hayes, 5 Vet. App. 
at 69-70.  Since, as discussed above, the competent and credible 
evidence of record does not indicate that the Veteran has any 
current residuals of an in-service neck growth, including 
residual scarring and/or neck mobility issues, service connection 
is not warranted for this claimed disorder.  

The Board also finds that a preponderance of the evidence is 
against a finding that any other skin disorder, including actinic 
keratoses and inclusion cysts removed from the Veteran's upper 
body and face in 2001 and 2003, is related to the Veteran's 
military service.  Initially, the Board observes that the 
contemporaneous medical evidence does not show treatment for 
additional skin lesions for more than forty years following 
service separation.  Moreover, when the Veteran did present for 
treatment of these skin lesions, he did not relate a history of 
problems dating back to service.  

Perhaps most relevant to its determination, however, is the fact 
that the medical evidence of record does not contain even an 
indication that the Veteran's current skin problems are related 
to his military service, to include any neck growth.  The Board 
acknowledges that it may not categorically find that a valid 
medical opinion is necessary to establish a nexus, but must 
consider whether a lay person is competent to provide testimony 
as to a nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).  The United States Court of Appeals for the Federal 
Circuit has not described under what circumstances a lay person 
might be competent to testify as to a nexus, but it has pointed 
to its holding in Jandreau for guidance.  Id.  As previously 
discussed, a Veteran may be competent to state that he observes 
lesions on his skin, but he is not competent to assign a 
particular diagnosis.  If lay evidence is not sufficient to 
establish a diagnosis, it stands that a determination as to 
whether any current skin lesions are related to a skin growth 
more than forty years earlier is far too complex a medical 
question to be subject to lay opinion evidence.  

Therefore, it is for similar reasons that the Board finds the 
Veteran's opinion as to any relationship between his current skin 
problems and military service are not competent evidence.  
Inasmuch as the competent evidence of record fails to demonstrate 
that the Veteran has a current skin disorder, including residuals 
of a neck growth, that is related to military service, service 
connection is not warranted for this issue.  See U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, as a preponderance of the 
evidence is against this claim this doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic skin disorder, to 
include residuals of a neck lesion, is denied.


REMAND

The Veteran contends that he is entitled to service connection 
for a cardiac disorder which, according to him, began during his 
active duty service.  He testified at an October 2004 Board 
hearing that he experienced sharp chest pains during basic 
training and that an evaluation revealed "some type of cardiac 
problems" for which he was eventually discharged.  The Veteran 
indicated that his cardiac problems continued to worsen following 
service, but that he did not seek treatment due to lack of 
insurance.  In 1982, the Veteran experienced a heart attack, was 
diagnosed with coronary artery disease (CAD), and underwent a 
triple bypass grafting.  

With regards to post-service treatment for cardiac problems, the 
Veteran submitted information in April 2008 indicating that he 
has received treatment for his claimed cardiac disorder at the VA 
Medical Center (VAMC) in Augusta, Georgia since August 1999, the 
VAMC in Dublin, Georgia since October 1999, and the VAMC in 
Charleston, South Carolina from May 2006 to April 2007.  A review 
of the record reveals that the only VA treatment records 
associated with the current claims file are records from the VAMC 
in Augusta, Georgia dated from June 1999 to June 2002.  Since the 
Board cannot state with absolute certainty that the outstanding 
VA treatment records are not relevant to the cardiac claim on 
appeal, a remand is necessary to associate the outstanding 
treatment records with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file); see also 38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2009).  

In addition to outstanding VA treatment records, the Board 
observes that the record raises the issue of whether the Veteran 
has outstanding Social Security Administration (SSA) records that 
are relevant to the current appeal.  In this regard, the Veteran 
submitted a letter from the SSA dated in March 2001 along with 
his initial January 2002 claim; such letter reflects that he is 
in receipt of Social Security disability benefits.  The Board 
acknowledges that the March 2001 SSA letter does not specifically 
identify the disabilities upon which this award is based.  
However, it is notable that the Veteran indicated on his VA Form 
21-526 (Veteran's Application for Compensation and/or Pension) 
that it is his "heart condition" which prevents him from 
working.  Thus, it is reasonable to conclude that the outstanding 
SSA records likely contain information pertaining to his claimed 
cardiac disorder.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010) (holding that in close or uncertain cases, as long as a 
reasonable possibility exists that the SSA records are relevant 
to the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records).  The Court has held that 
records associated with SSA determinations cannot be unilaterally 
deemed irrelevant by VA because the possibility that such records 
contain relevant evidence pertaining to etiology cannot be 
foreclosed absent a review of these records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-8 (2002).  As such, the Board 
concludes that it must also remand this claim so that the AOJ may 
obtain any records, including medical evidence, regarding any SSA 
disability determinations.

Finally, the Board finds that a remand is necessary to obtain 
additional medical evidence to aid in its determination.  As 
discussed in the November 2007 remand, the Veteran's service 
treatment records are unavailable due to no fault of his own; 
thus, his lay assertions regarding in-service cardiac problems, 
including experiencing a myocardial infarction (MI), have not 
been corroborated by any contemporaneous medical evidence.  The 
Court, however, has held that lay evidence cannot be deemed not 
credible solely due to the absence of corroborative 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).  Rather, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the present case, the Veteran contends that he experienced 
chest pains while performing physical training (PT) during Basic 
Training.  More recently he has subsequently stated that he was 
informed that he had experienced an MI (also known as a heart 
attack) during service.  In support of his contentions, the 
Veteran submitted a letter from his private cardiologist, Dr. 
N.T., dated in October 2009.  This letter indicates that the 
Veteran has provided a history of MI in 1961 while undergoing 
Basic Training; Dr. N.T. states that "it would strain reason to 
propose that an MI sustained by a [twenty] year old during a 
period of rigorous physical training should be attributable to 
anything other than the physical stress associated with the basic 
training."  He also notes that it is "quite plausible and well 
recognized in the literature and case reports" that a twenty 
year old might sustain an MI due to excessive physical stress.  

Relevant to the current remand, Dr. N.T. does not appear to 
provide an opinion as to whether the Veteran's in-service 
complaints of chest pain and any other described symptoms likely 
represent an MI and/or other cardiac problem.  Rather, the 
Veteran's cardiologist has only commented on the plausibility 
that a young person (such as the Veteran during service) may have 
experienced an MI during a period of physical stress.  Such 
information is relevant to the current appeal, but it is not 
determinative of the issue of whether the Veteran's in-service 
complaints of chest pain represent evidence of a cardiac 
disorder, including an MI, and/or whether such complaints are 
related to any current cardiac disorders, including CAD.  Under 
these circumstances, and with consideration of VA's heightened 
duty to assist the Veteran due to the unavailability of his 
service treatment records, a VA examination should be provided 
and the examining VA physician should consider the likelihood 
that the Veteran's in-service history is suggestive of cardiac 
problems, including an MI, as well as whether there is any 
relationship between any in-service symptoms and current cardiac 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any electronic and non-electronic 
VA treatment records from (1) the VAMC in 
Augusta, Georgia dating from June 2002 
through the present, (2) the VAMC in Dublin, 
Georgia from October 1999 through the 
present, and (3) the VAMC in Charleston, 
South Carolina from May 2006 to April 2007.  
A response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction (AOJ) determines that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  Obtain copies of any Social Security 
disability benefit determinations as well as 
any copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

3.  If the AOJ concludes that it is 
reasonably certain that the outstanding 
records, as described above, do not exist or 
that further efforts to obtain them would be 
futile, notify the Veteran that such records 
are not available, explain the efforts made 
to obtain to the records, describe any 
further action VA will take regarding the 
claim, and inform the Veteran that it is 
ultimately his responsibility for providing 
the evidence.

4.  After the above has been accomplished 
and any outstanding records have been 
associated with the claims file, schedule 
the Veteran for a VA examination with a VA 
cardiologist for the purpose of obtaining an 
opinion regarding the nature of any in-service 
cardiac complaints and the etiology of any 
current cardiac disorder, including coronary 
artery disease.  The claims file, including a 
copy of this REMAND, must be made available to 
the examiner, and the report should reflect 
that the claims file was reviewed.  The 
examination report should reflect that the 
examiner obtained a complete medical history 
from the Veteran, including information 
regarding any in-service cardiac symptoms, 
evaluation, and/or treatment.  Then, after 
reviewing the record, examining the Veteran, 
and performing any medically indicated 
testing, the examiner (1) identify any current 
cardiac disorder(s), providing a diagnosis for 
all disorder(s) identified and (2) provide an 
opinion to the questions below.  All 
opinion(s) should be accompanied by a 
rationale that considers both the lay and 
medical evidence of record.

	(a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's in-service history of chest pain, 
etc., represents evidence of cardiac problems, 
including an MI.  The examiner's opinion 
should reflect that consideration was given to 
the letter submitted by the Veteran's 
cardiologist, Dr. N.T.

	(b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
in-service complaints and/or MI (if found to 
be at least as likely as not to have occurred) 
are etiologically related to any current 
cardiac disorders, including CAD, status post-
CABG in 1982.  

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for a cardiac disorder.  Unless the benefit 
sought on appeal is granted, the Veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


